DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 	
	Applicant’s amendment filed on December 22, 2020 is entered.
	Claims 1-23, 26, 27, 40, 43-49, 52, 53, 55-57, 65-70 have been canceled.
	Claims 77-80 have been added.
	Claims 24, 25, 28-39, 41, 42, 50, 51, 54, 58-64, and 71-80 are pending.
Upon further consideration, the nonelected species of Fc mutations have been rejoined. In view of the withdrawal of the species restriction requirement with regard to the Fc mutations as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 31-33 and 36-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2019.

	Claims 24, 25, 28-30, 34, 35, 41, 42, 50, 51, 54, 58-64, and 71-80 are currently under consideration.

.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 24, 25, 28-30, 34, 35, 41, 42, 50, 51, 54, 58-64, and 71-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056, in Table 6).  

	Amending the claim to recite the particular numbering system used (e.g. EU numbering system if supported by the specification) would overcome this rejection.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



s 41 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claims 41 and 50 are depended upon claim 24 which encompass three, four, or five of mutations while claims 41 and 50 recites only one, two, or all three mutations.  As such, claims 41 and 50 fail to further limit the subject matter of claim 24 (three, four, or five mutations).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 24, 25, 28-30, 34, 35, 41, 42, 50, 51, 54, 58-64, and 71-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The claims are drawn to a polypeptide comprising the CH2 and CH3 domains of an Fc region, wherein the CH2 and CH3 comprises three, four, or five of the mutations selected from the group consisting of T256D, N286D, T307R, or T307Q, Q311V, and A378V, wherein the polypeptide has an increased half-life in vivo of at least 5-gould compared to the identical reference polypeptide that does not comprise the mutations of the CH2 and CH3 domains. Claim 41 recites an Fc region comprises one, two or all mutations T256D, Q311V, or A378V. Claim 51 recites an Fc region comprises one, two or all mutations T307Q, Q311V, or A378V.  Dependent claims 71 and 72 recite the polypeptide has an increased half-life in vivo of at least 7-fold or 9-fold, respectively, compared to the reference polypeptide. Dependent claims 74-76 recites wherein eh half-life is determined in an animal model, a Tg276 transgenic mouse, or human or a non-human primate. Claim 77 recites the Fc region comprises four or five mutations. 

The specification disclosed some species within the scope of the claims: FcMut228 with T256D/N286D/T307R/Q311V/A378V (e.g. see page 38).  The specification further discloses that the Fc variant FcMut228 shows enhanced half-life as compared to the wild type Fc and does not significantly impact engagement with FcγRI, FcγRIIa/IIb, FcγRIIIa, and C1q (see Example 15 in page 94 of the specification as-filed).  

	However, there is insufficient written description in the specification as-filed of the claimed Fc region comprising three, four or five of the mutations selected from the group consisting of T256D, N286D, T307R, Q311, and A378 wherein the polypeptide has an increased half-life in vivo of at least 5-fold, 7-fold, or 9-fold compared to the unmutated polypeptide in an animal model, a Tg276 transgenic mouse, or human or a non-human primate.
   	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
See MPEP 2163 II.A.3a.ii.
 
    	 
   	The scope of the claims includes numerous structural variants (any or all amino acid mutations in the five recited positions) that read on Fc region from all subclasses and species, and the genus is highly variant because a significant number of structural differences between 

	Further, the newly amended claims--- a polypeptide comprising the CH2 and CH3 domains of an Fc region, wherein the CH2 and CH3 comprises three, four, or five of the mutations selected from the group consisting of T256D, N286D, T307R, or T307Q, Q311V, and A378V, wherein the polypeptide has an increased half-life in vivo of at least 5-fold compared to the identical reference polypeptide that does not comprise the mutations of the CH2 and CH3 domains are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment, filed December 22, 2020, directs to support to Examples 8, 9, and 16 disclosing mutant FcMut183, FcMut215, FcMut228 and Figures 14-A-14D and 25A-25B for support, and asserts that no new matter has been added.  

However, the specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for an Fc region comprising three, four, or five of mutations selected from the group consisting of T256D, N286D, T307R, or T307Q, Q311V, and A378V, wherein the polypeptide has an increased half-life in vivo of at least 5-fold compared to the identical reference polypeptide that does not comprise the mutations of the CH2 and CH3 domains.  The specification only discloses some single and combination substitutions, e.g. FcMut183 (T256D, Q311V, and A378V), FcMut215 (T307Q, Q311V, and A378V), FcMut228 (T256D, N286D, T307R, Q311V, and A378V) produced in human IgG1 Fc region (e.g. see Table 1 in page 34). The instant claims now recite any Fc region comprises one, two, three, four or five mutations, wherein the Fc region has increased in vivo half-life at least 5-fold, 7-fold, or 9-fold in an animal model, a Tg276 transgenic mouse, or human or a non-human primate, which were not clearly disclosed in the In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 
 
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.

	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).

10.	Claim 75 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the Tg276 transgenic mouse is required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the transgenic mouse, may satisfy first paragraph.  See 37 CFR 1.801-1.809.

If the deposit has been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the transgenic mouse has been deposited under the Budapest Treaty and that the transgenic mouse will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer.  See 37 CFR 1.806.  If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth in 37 CFR 1.801-1.809, have been met.

If the deposit was made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the transgenic mouse described in the specification as filed are the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.

Further, amendment of the specification to disclose the date of deposit and the complete name and address of the depository is required as set forth in 37 C.F.R. 1.809(d).

It is noted that applicant disclosed that the Tg276 mouse was from The Jackson Laboratory stock number 004919. However, the mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available.  Even a deposit made under the Budapest Treaty and references in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.88(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. 



12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 41 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazar (US 2012/0128663).

	Claim 41 encompasses an Fc region comprises one, two, or all of the mutations T256D, Q311V, or A378V. Claim 50 encompasses an Fc region comprises one, two or all mutations T307Q, Q311V or A378V.

	Lazar teaches an antibody comprises an Fc variant comprising amino acid substitutions T307Q/Q311V (e.g. see [0081]). Given that the prior art antibody has the same Fc substitutions as the instant claims, the prior art antibody would inherently have the same functions, e.g. increased serum half-life in vivo of at least 5-fold compared to the same antibody without the amino acid substitutions.

	Therefore, the reference teachings anticipate the instant claims.





In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 24, 25, 28-30, 34, 35, 41, 42, 50, 51, 54, 58-64, and 71-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21, and 22 of copending USSN 16/845,894 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same polypeptide comprising the Fc region with the same or nearly the same amino acid substitutions.  As such, the species recited in the copending claims (e.g. specific amino acid substitutions in specific positions as recited in copending claim 1 including T256D, Q311V and A378 V) would anticipate the genus of the instant claims encompass Fc region comprises three, four, or five of the mutations selected from the group consisting of T256D, N286D, T307R or T307Q, Q311V and A378V.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Following subject matters are free of the prior art:

	A polypeptide comprising the CH2 and CH3 domain of an Fc region from human IgG, wherein the Fc region comprises amino acid substitutions selected from the group consisting of:
	a) T256D, Q311V, and A378V;
	b) T307Q, Q311V, and A378V;
	c) T256D, N286D, T307R, Q311V, and A378V;
	d) T256D, N286D, T307Q, Q311V, and A378V;
	e) T256D, H285D, T307R, Q311V, and A378V; and
	f) T256D, H285D, T307Q, Q311V, and A378V.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHUN W DAHLE/Primary Examiner, Art Unit 1644